Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 26, 33-36 and 39, 41, 43, 45, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0288760) in view of Verbin (US 2015/0244418).

2.    As per claim 26, Li teaches base station for communication with multiple user terminals, the base station comprising: a digital precoder and an analog precoder which are configured to precode a first training signal (Li, Fig. 5 item S130 ¶0093) ; a radio transceiver configured to transmit the precoded first training signal and to receive a precoded second training signal upon transmission of the precoded first training signal (Li, ¶0093); and a controller configured to adjust a precoding of the analog precoder based on processing of the second training signal with respect to a multi-user beamforming criterion (Li, ¶0031).
  Therefore, taking the combined teaching of Li and Verbin as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of optimizing signal range in order to improve the performance of the communication system.

3.    As per claim 33, Li in view of Verbin teches the base station of claim 26, wherein the controller is configured to adjust the precoding of the digital precoder based on a ping-pong process with respect to transmissions and receptions of the radio transceiver (Li, Fig. 5).

4.    As per claim 34, Li in view of Verbin teches the base station of claim 33, wherein the radio transceiver is configured to transmit a respective transmission based on an adjustment of the digital precoder with respect to a preceding reception (Li, ¶0009).

5.    As per claim 35, Li in view of Verbin teches the base station of claim 26, wherein the controller is configured to adjust the precoding of the digital precoder based on conjugation and normalization of the second training signal (Verbin, ¶0042).



7.	Claim 39, 41, 43, 45, 47 and 49 are similarly analyzed as claim 26 for obviousness reason discussed above.

8.	Claims 27-30, 32, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0288760) in view of Verbin (US 2015/0244418), and further in view of Chen (US 2019/0190574).

9.    As per claim 27, Li in view of Verbin teaches the base station of claim 26 (see claim 26). While Li in view of Verbin doesn’t explicitly mention, Chen teaches wherein the controller is configured to adjust the precoding of the analog precoder based on a codebook selection according to the multi-user beamforming criterion (Chen, ¶0006-0008).  Therefore, taking the combined teaching of Li, Verbin and Chen as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of adaptively selecting codebook in order to enhance signal transmission.

10. Claim 40 and 44 are similarly analyzed claim 27 for obviousness reasons discussed above.



12.	Claims 42 46 and 48 are similarly analyzed claim 27 for obviousness reasons discussed above.

13.    As per claim 29, Li in view of Verbin and Chen teaches the base station of claim 28, wherein the beam steering is based on directions of departure of most-significant multipath components transmitted by the transceiver (Chen, ¶0029).

14.    As per claim 30, Li in view of Verbin and Chen teaches the base station of claim 29, wherein the beam steering is based on selecting beams according to a signal energy criterion (Li, ¶0018).

15.    As per claim 32, Li in view of Verbin and Chen teaches the base station claim 26, wherein the multi-user beamforming criterion is based on a plurality of analog beams transmitted by the radio transceiver to the multiple user terminals (Chen, ¶0025 0026).

16.    As per claim 37, Li in view of Verbin and Chen teaches the base station of claim 26, wherein the controller is configured to initialize the analog precoder to a state that enables the analog precoder scanning all directions (Chen, ¶0026).

17.    As per claim 38, Li in view of Verbin and Chen teaches the base station of claim 26, wherein the controller is configured to initialize the digital precoder randomly (Chen, ¶0019).

18.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0288760) in view of Verbin (US 2015/0244418), and further in view of Shapira (US 2011/0273977).

19.    As per claim 36, Li in view of Verbin teaches the base station of claim 26 (see claim 26). While Li in view of Verbin doesn’t explicitly mention, Shapira teaches that it’s well-known to implement wherein the multi-user beamforming criterion comprises one of the following: sum of beamforming gains; or Zero-Forcing (ZF) sum-rate (Shapira, ¶0039).  Therefore, taking the combined teaching of Li, Verbin and Shapira as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the well-known instant limitation for the benefit achieving improved beamforming technique.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637